—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of refusing to obey a direct order and failing to trim facial hair. Petitioner pleaded guilty to failing to trim his facial hair but contended that trimming his facial hair violated his right to religious freedom. Petitioner noted at the tier II hearing that he had applied for a waiver to be excused from trimming his facial hair based on religious reasons, but that his request had not yet been decided. Significantly, “inmates are not free to disobey *543the orders of correction personnel, even if the orders appear to be unauthorized or infringe upon the inmate’s constitutional rights” (Matter of Rashid v Ketchum, 247 AD2d 670, 671; see, Matter of Keith v Coombe, 235 AD2d 879, 880). Petitioner could have avoided this disciplinary proceeding by obeying the order and then filing a grievance. Under the circumstances here, the determination that petitioner failed to obey a direct order and refused to trim his facial hair is supported by substantial evidence (see, Matter of Rashid v Ketchum, supra).
Cardona, P. J., Her cure, Peters, Spain and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.